Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Patented claim 1 in USP  10899646
Pending claim 1
A method of processing hydrocarbon produced water, the method comprising:

deoiling the hydrocarbon produced water to provide a deoiled feed stream; 

introducing an electrolysis cell-provided oxidant to the deoiled feed stream to provide an oxidized feed stream; 

precipitating the oxidized feed stream to provide a precipitated slurry; 









passing the precipitated slurry through a tubular membrane filter unit to produce a permeate; 







reducing the pH of the permeate to provide a reduced pH permeate; 

passing the reduced pH permeate through a nanofiltration membrane unit to produce a NF permeate and a NF reject; 

passing the NF permeate to said electrolysis cell, to a freshwater- and concentrated sodium chloride retentate-providing seawater reverse osmosis membrane, or to both the electrolysis cell and the seawater reverse osmosis membrane; 

passing the concentrated sodium chloride retentate to an electrodialysis device including univalent anion and univalent cation membranes and electrodes to produce a diluate depleted in 
Patented claim 1 in USP  10899646
A method of processing hydrocarbon produced water, the method comprising: 

deoiling the hydrocarbon produced water to provide a deoiled feed stream; 

introducing an oxidant to the deoiled feed stream to provide an oxidized feed stream; 

transferring the oxidized feed stream to a partially complete precipitation and to a substantially complete precipitation; 

where the substantially complete precipitation precipitates the oxidized feed stream to provide a precipitated slurry, and the partially complete precipitation precipitates the oxidized feed stream to remove from 10% to 95% by weight of total hardness in the oxidized feed stream to provide a less-concentrated precipitated slurry; 

passing the precipitated slurry from the complete precipitation through a first tubular membrane filter unit to produce a permeate; 

passing the less-concentrated precipitated slurry from the partially completed precipitation through a second tubular membrane filter unit to produce a hydraulic fracturing brine; 

reducing the pH of the permeate to provide a reduced pH permeate; 

passing the reduced pH permeate through a first nanofiltration membrane unit to produce a NF permeate and a NF reject; 

passing the NF permeate to an electrolysis cell, where the electrolysis cell provides the oxidant. 







Pending claim 1
sodium chloride and a sodium chloride concentrate; 

passing the diluate to the nanofiltration membrane unit; 

passing at least a portion of the sodium chloride concentrate to a bipolar membrane electrodialysis unit, to the electrolysis cell, or to both the bipolar membrane electrodialysis unit and the electrolysis cell; and 

generating a hydrochloric acid stream and a sodium hydroxide stream from the bipolar membrane electrodialysis unit.




	No obviousness-type double patenting issues arise comparing the pending claims with claim 1 of USP 10899646 at least for the reason that the prior art does not suggest substituting transferring the oxidized feed stream of the patented method to a partially complete precipitation and to a substantially complete precipitation wherein the substantially complete precipitation precipitates the oxidized feed stream to provide a precipitated slurry, and the partially complete precipitation precipitates the oxidized feed stream to remove from 10% to 95%  by weight of total hardness in the oxidized feed stream to provide a less-concentrated precipitated slurry, and the prior art does not suggest passing the less-concentrated precipitated slurry from the partially completed precipitation through a second tubular membrane filter unit to produce a hydraulic fracturing brine.

Claims Rejected under 35 U.S.C. §112(b)
Claims 1, 3-23, 25-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 – 38 recites “deoiling … hydrocarbon produced water.”  Although Applicant did not provide an explicit definition of what applicant understood the term “hydrocarbon produced water” to mean in the original disclosure of parent application 16/283317, Applicant represented during the prosecution of that parent application1 that a person having ordinary skill in the art in the oil industry would have understood the term “hydrocarbon produced water” to mean “water that is trapped underground and in contact with hydrocarbon-bearing rock formations that is brought to the surface … with oil and gas” that “may or may not contain hydrocarbons.”
	USP 20200299805 to McEachern at [0002] teaches that “hydrocarbon produced waters … contain substantive concentrations of hydrocarbon-related organic compounds.”  

    PNG
    media_image1.png
    193
    579
    media_image1.png
    Greyscale

	Considering that a recited step of the process is “deoiling,” i.e., a step of removing an oily substance, i.e., a substance that is at most only partially immiscible in water at STP, it is unclear whether “hydrocarbon produced water” prior to deoiling in the pending claims supported by this disclosure necessarily comprises substantive concentrations of hydrocarbon-related organic compounds, as McEachern would suggest, or whether “hydrocarbon produced water” prior to deoiling may be free of hydrocarbon compounds altogether despite its having been in a formation of hydrocarbon-bearing rock underground, as applicant has maintained.
	Per claim 7, it is unclear if each of the first and second tubular membrane filter units comprises the specified membrane.  Amendment to, “wherein each of the first tubular membrane filter unit and the second tubular membrane filter unit comprises” is suggested.

Claim Objections
	Objection is made to claim 11 for minor informalities:  The last word and punctuation mark should be amended from 
“permeate .” 
to                            – permeate. –

Claim Objections  
	Objection is made to claims 2 and 24 for dependence on a rejected base claim, but would be allowable if presented in independent form.
	Objection is made to Claims 1, 3-23,25-38 but would be allowable if amended to overcome the objections and rejections noted above that not based on prior art.
/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        
571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Amendment filed under 37 C.F.R. 1.312, 10/23/2020, Remarks, “Interview Summary,” at pages 11-12